



Exhibit 10.2




AMENDMENT NO. 1 TO

AGREEMENT AND PLAN OF MERGER

This AMENDMENT NO. 1 ("Amendment No. 1") to the Agreement and Plan of Merger
dated as of October 18, 2005 (the "Merger Agreement"), is made as of October 18,
2005, by and among SKO Group Holding Corp. ("Parent"), SKO Acquisition Corp.
("Acquisition Sub") and ShopKo Stores, Inc. (the "Company").

WHEREAS, Parent, Acquisition Sub and the Company wish to amend and supplement
the Merger Agreement as set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

The Agreement.  The parties acknowledge and agree that this Amendment No. 1 is
an integral part of the Merger Agreement.  Notwithstanding any provision of the
Merger Agreement to the contrary, in the event of any conflict between this
Amendment No. 1 and the Merger Agreement or any part of either of them, the
terms of this Amendment No. 1 shall control.  Any reference to the "Agreement"
contained herein or in the Merger Agreement shall mean the Merger Agreement,
including and as amended by this Amendment No. 1, and any amendment or addendum
to either the Merger Agreement or this Amendment No. 1.  Capitalized terms not
defined herein have the meanings ascribed to them in the Merger Agreement.

2.

Section 2.7.  Section 2.7 of the Merger Agreement is hereby amended and restated
in its entirety to read as follows:

"Section 2.7

Conversion of Company Common Stock.  At the Effective Time, by virtue of the
Merger and without any action on the part of any holder thereof, each share of
Company Common Stock issued and outstanding immediately prior to the Effective
Time (other than shares to be cancelled or converted in accordance with Section
2.6) shall be converted into the right to receive $29.00 in cash (which amount
shall increase at the rate of 6% per annum during the period commencing on
December 15, 2005 through and including the Closing Date to the extent the
Closing occurs after December 15, 2005) (the "Merger Consideration").  As of the
Effective Time, all such shares of Company Common Stock shall no longer remain
outstanding and shall automatically be cancelled and retired and shall cease to
exist, and each holder of a certificate that immediately prior to the Effective
Time represented such shares of Company Common Stock (a "Certificate") shall
cease to have any rights with respect thereto, except the right to receive the
Merger Consideration to be paid in consideration therefor upon surrender of such
Certificate in accordance with Section 2.10, without interest or dividends."

3.

Other Provisions Unaffected.  Except as specifically amended herein, the
provisions of the Merger Agreement shall remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed as of the date first written above.

PARENT:

 

SKO GROUP HOLDING CORP.

          

By:  /s/ Michael Fieldstone                  

  

Name:  Michael Fieldstone

  

Title:  Vice President

   

ACQUISITION SUB:

 

SKO ACQUISITION CORP.

          

By:   /s/ Michael Fieldstone                  

  

Name:  Michael Fieldstone

  

Title:  Vice President

   

THE COMPANY:

 

SHOPKO STORES, INC.

          

By:  /s/ Steven R. Andrews                    

  

Name:  Steven R. Andrews

  

Title:  Senior Vice President









[Signature Page to Amendment No. 1 to Agreement and Plan of Merger]


